Citation Nr: 1416048	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-13 518 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability including degenerative disc disease, to include secondary to chondromalacia of the patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty service from June 1979 to September 1979.  He had additional service with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2008, the Veteran requested a Travel Board hearing.  In September 2009, the Veteran withdrew his request.

This case was remanded for further development in April 2012.

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

As noted in April 2012, the issues of entitlement to service connection for hearing loss and an earlier effective date for the grant of total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.


FINDING OF FACT

Low back pain with arthritis is aggravated by right knee chondromalacia of the patella.





CONCLUSION OF LAW

Low back pain with arthritis is aggravated by right knee chondromalacia of the patella.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2002 and Supp 2013); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  The record contains positive and negative evidence addressing the relationship between the Veteran's lumbar spine disability and his service connected right knee disability.  In light of the Veteran's credible statements, outpatient treatment records, personnel records and the November 2012 statement of his physician, the Board finds that the evidence is in equipoise so as to support a grant of entitlement to low back pain with arthritis secondary to right knee chondromalacia of the patella.  


ORDER

Entitlement to service connection for low back pain with arthritis secondary to right knee chondromalacia of the patella is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


